Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/22 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-10, 14 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. US 7,635,755 (Kaplan ‘755), in view of Kaplan et al. US 2018/0050109 A1 (Kaplan ‘109) and Otawa et al. JP 2001057851A or Bellas et al. US 2014/0308362 A1.
Kaplan ‘755 teaches an aqueous silk fibroin solution for forming a scaffold comprising silk fibroin and an aqueous solution.  See abstract, and Example II.  Kaplan ‘755 does not expressly teach the claimed silk fibroin fragments.     
Kaplan ‘109 teaches a silk fibroin based materials comprising silk fibroin fragment having average molecular weight of less than 350 kDa, specifically average molecular weight ranging from 100 kDa to 150 kDa is found in the abstract and paragraph 0188.  Fibroin based material further comprising plasticizer including glycerol having weight ratio falls within the claimed weight ratio is found in paragraphs 0030-0033.  The claimed glass transition temperature and lyophilizing scaffold is found in paragraphs 0069-0072.  Particles formed from lyophilized scaffold is found in paragraphs 0067-0072 and 0137.
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the silk fibroin solution of Kaplan ‘755 to include the silk fibroin fragment in view of the teaching in the Kaplan ‘109 reference to obtain the claimed invention.  This is because Kaplan ‘109 teaches the use of silk fibroin having the claimed molecular weight range is known in the art.
The Kaplan references fail to teach the use of sterile silk fibroin solution.
However, the use of sterilized fibroin solution is known in the art.  See for example the teaching in Otawa, where stabilized silk fibroin solution is filtered and heat to obtain a sterilized silk fibroin solution useful in the art.  See abstract.  See also the teaching in the ‘362 reference at paragraph 0297, where Bellas teaches a silk fibroin solution is sterilized by filtration. 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to, by routine experimentation select a sterilized silk fibroin solution in view of the teaching of Otawa and/or Bellas.  This is because Otawa teaches the use of sterilized silk fibroin solution is widely used in cosmetics and drugs with advantages such as stabilized silk fibroin, no gelatinization of aqueous silk fibroin solution during thawing, and this is because Bellas teaches sterilizing a silk fibroin solution by filtration is known in the art.

Response to Arguments
The Declaration under 37 CFR 1.132 filed 10/26/22 is insufficient to overcome the rejection based upon Kaplan et al. US 7,635,755 (Kaplan ‘755), in view of Kaplan et al. US 2018/0050109 A1 (Kaplan ‘109) and Otawa et al. JP 2001057851A as set forth in the last Office action because: the present claims do not preclude the heating step besides the filtration step.  Applicant’s attention is called to the teaching in Otawa under the Equivalent-Abstract section, where Otawa teaches the rough silk fibroin solution was filtered, heated, and then filtered again.  In view of this teaching, Otawa does suggest the filtering requires by the present claims.  Furthermore, it is noted that the present claims are not directed to a method claim, nor product by process, hence, patentability of the claims is based on the product itself and not the process step.  Moreover, Applicant has not submitted comparison data showing unexpected result for filtered sterilized versus filtered and heated sterilized. 
In view of the above reasons, the 103(a) rejection over the Kaplan references in view of the Otawa reference is maintained.

Applicant’s arguments with respect to the sterilized by filtration have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUSAN T TRAN/Primary Examiner, Art Unit 1615